220 S.W.3d 476 (2007)
Hernan ACEVEDO, Respondent,
v.
DIRECTOR OF REVENUE, State of Missouri, Appellant.
No. ED 88462.
Missouri Court of Appeals, Eastern District, Division Four.
May 1, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cheryl Caponegro Nield, Jefferson City, MO, for appellant.
John F. Newsham, St. Louis, MO, for respondent.
ROY L. RICHTER, Presiding Judge.
The Director of Revenue ("Director") appeals the trial court's judgment reinstating the driving privileges of Hernan Acevedo ("Driver"). We reverse and remand.

I. BACKGROUND
After a May 20, 2005 arrest for driving while intoxicated and leaving the scene of an accident, Appellant filed a Petition for Trial De Novo on November 18, 2005. The case was assigned to Division 46 "for hearing and determination on the record under practices and procedures applicable before Circuit Judges; record to be made by electronic recording device."
On May 15, 2006, the Traffic Commissioner entered its Findings and Recommendations of Commissioner and Judgment of the Court. There was no record made of this hearing that, presumably, was *477 held at some point prior to entry of the Findings and Recommendations of Commissioner and Judgment of the Court. The Judgment indicates that evidence was adduced. The Commissioner found in favor of Driver. Director appeals.
As stated in Panhorst v. Director of Revenue, "we must reverse and remand to the trial court because the trial court failed to preserve a record of the proceeding." 894 S.W.2d 168, 169 (Mo. banc 1995).

II. CONCLUSION
The judgment is reversed, and the cause is remanded for a hearing on the record.
KATHIANNE KNAUP CRANE and SHERRI B. SULLIVAN, JJ., Concur.